Citation Nr: 0216305	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis.  

(The issue of entitlement to service connection for 
asbestosis will be addressed by a subsequent decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1995 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in January 1996, a statement of the 
case was issued in March 1996, and a substantive appeal was 
received in April 1996.  In his April 1996 substantive 
appeal, the veteran requested a Board hearing.  However, in 
October 1996 the veteran indicated in writing that he wanted 
a RO hearing instead of a Board hearing.  A RO hearing was 
held in April 1997.

In a July 2002 rating action, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for colon cancer.  The 
veteran has not filed a notice of disagreement as to that 
determination; thus the issue is not presently before the 
Board for appellate consideration.  38 U.S.C.A. § 7105 (West 
1991).

The Board is undertaking additional development of the issue 
of entitlement to service connection for asbestosis under a 
merits analysis pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  By rating decision in September 1990, entitlement to 
service connection for asbestosis was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence received since the September 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision which denied 
entitlement to service connection for asbestosis is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the September 1990 rating 
decision is new and material; the claim of entitlement to 
service connection for asbestosis has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that entitlement to service connection 
for asbestosis was originally denied in a September 1990 
rating decision because a diagnosis of asbestosis was not 
shown by the evidence of record and the veteran's current 
pulmonary disorder was not shown to be related to military 
service.  The veteran was notified of that decision in a 
September 1990 letter from the RO, but he did not file a 
notice of disagreement to initiate an appeal.  The Board 
notes that a letter, written by the veteran's daughter and 
signed by the veteran and his daughter, was sent to a Member 
of Congress in October 1990.  The Member of Congress 
forwarded the letter to the RO where it was date-stamped as 
received in November 1990.  This letter expressed 
disagreement with the rating decision as well as some VA 
medical appointments.  However, even if the language could be 
reasonably construed as expressing a desire for review of the 
September 1990 rating decision, it was not filed at the RO by 
a person authorized to file a notice of disagreement.  See 
generally 38 C.F.R. §§ 19.118, 19.127, 19.128 (1990).  While 
the veteran was certainly authorized to file a notice of 
disagreement, he did not file it with the RO, but rather sent 
it to a Member of Congress.  While the Member of Congress 
sent the letter to the RO, the Member of Congress was not a 
person authorized to file a notice of disagreement.  In other 
words, the October 1990 letter addressed to the Member of 
Congress did not meet the regulatory criteria for a notice of 
disagreement.  The September 1990 rating action therefore 
became final based upon the evidence of record.  See 
38 U.S.C.A. § 7105(c).  However, a claim may be reopened if 
certain requirements are met.  See 38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

A substantial amount of evidence has been received since the 
September 1990 rating action, including private treatment 
records dated from 1990 to 1994, VA treatment records dated 
from 1985 to 2002, VA examination reports, treatise evidence 
on cancer, service records, and the veteran's April 1997 RO 
hearing testimony.  

As noted earlier, the underlying basis of the September 1990 
denial was that there was no medical diagnosis of asbestosis.  
The newly received evidence include an August 1994 statement 
from Dr. Friedman, which notes that the veteran had been 
previously diagnosed with asbestosis, and a March 1991 
statement from Dr. Gomes, which notes a relevant assessment 
of asbestos-related pleural disease and pulmonary function 
abnormalities. 

The Board therefore concludes that certain items of the newly 
submitted evidence are so significant that they must be 
considered in order to fairly decide the merits of the claim 
since (assuming the credibility of the new evidence) such 
evidence does suggest that the veteran suffers from 
asbestosis.  The claim has therefore been reopened. 

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that a July 2002 supplemental statement of 
the case notified the veteran of the types of evidence 
necessary to substantiate his claim as well as the 
responsibilities of VA and the veteran in obtaining such 
evidence.  As noted in the introduction, the Board will now 
undertake development of the evidence before addressing 
entitlement to service connection for asbestosis under a 
merits analysis.  Such development will ensure compliance 
with the assistance provisions of VCAA. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for asbestosis.  
To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

